DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 8, paragraph 4, filed 07/22/2022, with respect to Claims 1 and 12 have been fully considered and are persuasive.  The 35 USC 103 of 05/20/2022 has been withdrawn. 
Allowable Subject Matter
Claim1, 3-22 allowed.
The following is an examiner’s statement of reasons for allowance:  Prior art devices such as Blasko teaches equipment mounting structure to an empennage with a cover but fails to teach planar access inspection panel for providing access to the empennage, or removing fasteners from the access panel, or where prior to attaching the mounting structure, removing an anti-collision light. It would have not been obvious to one of ordinary skill in the art to add an access panel into the empennage with planar panel on top of the tailplane, and removing a light without the benefit of the present disclosure..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDI M. CURRY whose telephone number is (469)295-9296. The examiner can normally be reached 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.M.C/
Examiner
Art Unit 3642



/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642